DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/21 and 7/23/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 8-14 are objected to because of the following informalities:
Regarding claim 8, on line 2, it appears that the word “based” should instead be “base”.
Claims 9-14 are also objected to as being dependent on claim 8 and containing the same deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 12, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki et al. (U.S. 2019/0342932) (hereinafter “Futaki”) cited in Applicant’s submitted IDS.  Futaki teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method of wireless communication at a user equipment (UE), the method comprising:  receiving, from a first base station (BS), a first radio resource control (RRC) reconfiguration message including a conditional primary secondary cell (PSCell) addition command that indicates one or more candidate PSCells of a second BS” is anticipated by the UE 3 of Figure 5 that receives a RRC connection reconfiguration message from MeNB 1 (first base station) that includes an SCG-Config message (addition command) which was sent from the SgNB 2 (second BS) to the MeNB 1 via a SgNB Addition Request Acknowledge message as spoken of on page 5, paragraph [0067]; where the SCG-Config message indicates an SCG radio configuration (indication of candidate PSCell) created by the SgNB 2 as spoken of on page 5, paragraph [0066]. 
“Transmitting, to the first BS, an RRC reconfiguration complete message that indicates completion of the conditional PSCell addition command” is anticipated by the UE 3 of Figure 5 that sends an RRC Connection Reconfiguration Complete message to the MeNB 1 in an E-UTRA cell of the MeNB 1 in response to receiving the RRC Connection Reconfiguration message as spoken of on page 5, paragraph [0068].

Regarding claim 5, “transmitting, to the first BS, an RRC message that indicates completion of the conditional PSCell addition procedure” is anticipated by the UE 3 of Figure 5 that sends an RRC Connection Reconfiguration Complete message to the MeNB 1 in an E-UTRA cell of the MeNB 1 in response to receiving the RRC Connection Reconfiguration message as spoken of on page 5, paragraph [0068].
Regarding claim 7, “wherein the conditional PSCell addition procedure is a random access procedure” is anticipated by the UE 3 that starts a procedure (addition procedure) for synchronizing with the SgNB 2 in response to receiving the RRC Connection Reconfiguration message, where the procedure is a random access procedure as spoken of on page 5, paragraph [0068].
Regarding claim 8, “an apparatus, comprising processing circuitry configured to:  receive, from a first based station (BS), a first radio resource control (RRC) reconfiguration message including a conditional primary secondary cell (PSCell) addition command that indicates one or more candidate PSCells of a second BS” is anticipated by the UE 3 (apparatus) of Figure 5 that receives a RRC connection reconfiguration message from MeNB 1 (first base station) that includes an SCG-Config message (addition command) which was sent from the SgNB 2 (second BS) to the a SgNB Addition Request Acknowledge message as spoken of on page 5, paragraph [0067]; where the SCG-Config message indicates an SCG radio configuration (indication of candidate PSCell) created by the SgNB 2 as spoken of on page 5, paragraph [0066]; where the UE 3 of Figure 10 includes a processor 1004 (processing circuitry).
“Transmit, to the first BS, an RRC reconfiguration complete message that indicates completion of the conditional PSCell addition command” is anticipated by the UE 3 of Figure 5 that sends an RRC Connection Reconfiguration Complete message to the MeNB 1 in an E-UTRA cell of the MeNB 1 in response to receiving the RRC Connection Reconfiguration message as spoken of on page 5, paragraph [0068].
Lastly, “perform a conditional PSCell addition procedure to add a candidate target PSCell that is one of the one or more candidate PSCells of the second BS according to the conditional PSCell addition command” is anticipated by the UE 3 that starts a procedure (addition procedure) for synchronizing with the SgNB 2 in response to receiving the RRC Connection Reconfiguration message as spoken of on page 5, paragraph [0068].
Regarding claim 12, “transmitting, to the first BS, an RRC message that indicates completion of the conditional PSCell addition procedure” is anticipated by the UE 3 of Figure 5 that sends an RRC Connection Reconfiguration Complete message to the MeNB 1 in an E-UTRA cell of the MeNB 1 in response to receiving the RRC Connection Reconfiguration message as spoken of on page 5, paragraph [0068].
Regarding claim 14, “wherein the conditional PSCell addition procedure is a random access procedure” is anticipated by the UE 3 that starts a procedure (addition 
Regarding claim 15, “a method of wireless communication at a first base station (BS), the method comprising:  transmitting, to a user equipment (UE), a first radio resource control (RRC) reconfiguration message including a conditional primary secondary cell (PSCell) addition command that indicates one or more candidate PSCells of a second BS and configures the UE to perform a conditional PSCell addition procedure to add a candidate target PSCell that is one of the one or more candidate PSCells” is anticipated by the UE 3 of Figure 5 that receives a RRC connection reconfiguration message transmitted from MeNB 1 (first base station) that includes an SCG-Config message (addition command) which was sent from the SgNB 2 (second BS) to the MeNB 1 via a SgNB Addition Request Acknowledge message as spoken of on page 5, paragraph [0067]; where the SCG-Config message indicates an SCG radio configuration (indication of candidate PSCell) created by the SgNB 2 as spoken of on page 5, paragraph [0066].
Lastly, “receiving, from the UE, an RRC reconfiguration complete message that indicates completion of the conditional PSCell addition command” is anticipated by the UE 3 of Figure 5 that sends an RRC Connection Reconfiguration Complete message to (for reception by) the MeNB 1 in an E-UTRA cell of the MeNB 1 in response to receiving the RRC Connection Reconfiguration message as spoken of on page 5, paragraph [0068]. 
16, “receiving, from the UE, an RRC message that indicates completion of the conditional PSCell addition procedure; and transmitting, to the second BS, a message forwarding the RRC message” is anticipated by the UE 3 of Figure 5 that sends an RRC Connection Reconfiguration Complete message to the MeNB 1 in an E-UTRA cell of the MeNB 1 in response to receiving the RRC Connection Reconfiguration message as spoken of on page 5, paragraph [0068]; as well as the MeNB 1 (first base station) that sends an SgNB Reconfiguration Complete message to the SgNB 2 (second BS) in response to receiving the RRC Connection Reconfiguration Complete message from the UE 3 as spoken of on page 5, paragraph [0069].
Regarding claim 17, “transmitting, to the second BS, an addition request message that indicates the conditional PSCell addition procedure; and receiving, from the second BS, an addition request acknowledgement (ACK) message” is anticipated by the MeNB 1 that transmits a SgNB addition request to SgNB 2, and receives a SgNB addition request acknowledge message in response as shown in steps 501, 502 of Figure 5 and spoken of on page 5, paragraphs [0063] and [0065].
Regarding claim 20, “wherein the conditional PSCell addition procedure is a random access procedure” is anticipated by the UE 3 that starts a procedure (addition procedure) for synchronizing with the SgNB 2 in response to receiving the RRC Connection Reconfiguration message, where the procedure is a random access procedure as spoken of on page 5, paragraph [0068].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-11, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Kim et al. (U.S. 9,615,295) (hereinafter “Kim”).
Regarding claims 2, 9, and 19, Futaki teaches claims 1, 8, and 15 as described above.  Futaki does not explicitly teach “wherein the conditional PSCell addition command indicates a respective predefined condition for each of the one or more candidate PSCells, and the performing includes performing the conditional PSCell addition procedure to add the candidate target PSCell when a corresponding predefined condition of the candidate target PSCell is satisfied”.
However, Kim teaches a method for cell measurement in a system including a MeNB 200, SeNB 265, and UE 285 as shown in Figure 2, where the MeNB sends cell measurement configuration information to the UE using a RRC Connection Reconfiguration message (addition command), and where the UE reports a cell measurement result to the MeNB 405 in the event that any cell fulfills a condition associated with a predetermined threshold value (predefined condition) among the neighboring cells as spoken of on column 8, lines 12-20 and 29-45.
Kim to the RRC configuration messaging of Futaki in order to improve the quality of service provided by the communication system through incorporation of cell quality metric measurements in the cell selection process as spoken of on column 8, lines 29-53 of Kim.
Regarding claims 3, 4, 10, 11, and 18, Futaki does not explicitly teach “wherein the conditional PSCell addition command indicates a respective threshold for each of the predefined conditions, and the method further comprises:  receiving, from the first BS, a second RRC reconfiguration message including a configuration that configures the UE to measure qualities of the candidate PSCells of the second BS; and measuring the qualities of the candidate PSCells, wherein the performing further includes performing the conditional PSCell addition procedure to add the candidate target PSCell when a measured quality of the candidate target PSCell is above a corresponding threshold of the candidate target PSCell”, or “wherein the configuration in the second RRC reconfiguration message is transferred within the first RRC reconfiguration message”.
However, Kim teaches a method for cell measurement in a system including a MeNB 200, SeNB 265, and UE 285 as shown in Figure 2, where the MeNB sends cell measurement configuration information to the UE using a RRC Connection Reconfiguration message (addition command), and where the UE reports a cell measurement result to the MeNB 405 in the event that any cell fulfills a condition associated with a predetermined threshold value (predefined condition) among the predetermined condition may be whether the received signal quality is greater than a predetermined threshold value as spoken of on column 7, lines 55-59. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the conditional measurement reporting taught in Kim to the RRC configuration messaging of Futaki in order to improve the quality of service provided by the communication system through incorporation of cell quality metric measurements in the cell selection process as spoken of on column 8, lines 29-53 of Kim.
Regarding claims 6 and 13, Futaki teaches claims 1 and 8 as described above.  Futaki does not explicitly teach “canceling the conditional PSCell addition command when a normal PSCell addition procedure is received from the first BS”.
However, Kim teaches a method for cell measurement in a system including a MeNB 200, SeNB 265, and UE 285 as shown in Figure 2, where the UE selectively performs particular serving cell measurements (canceling of conditional PSCell addition command) depending upon which measurement information is received in the RRC Connection Reconfiguration message as shown in Figure 16 and spoken of on column 14, lines 15-64.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the conditional measurement reporting taught in Kim to the RRC configuration messaging of Futaki in order to improve the quality of service provided by the communication system through Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467